ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that STEPHEN P. KERNAN of BRIDGETON, who was admitted to the bar of this State in 1981, and who was transferred by Order of the Court to disability-inactive status pursuant to Rule 1:20-9 on June 27, 1991, be restored to active status, and good cause appearing;
It is ORDERED that STEPHEN P. KERNAN be restored to active status as an attorney, effective immediately, on the following conditions:
1. Respondent shall practice law under the supervision of a proctor, Gerald J. Neski, pursuant to Administrative Guideline No. 28 of the Office of Attorney Ethics, for a period of two years;
2. Respondent shall submit to the Office of Attorney Ethics quarterly psychiatric reports attesting to his sobriety and mental fitness to practice law; and
3. Respondent’s outstanding administrative costs in the amount of $1,387.75 payable to the Ethics Financial Committee shall be satisfied by payment of the sum in ten monthly installments to begin one month after the filing date of this Order.